Citation Nr: 1755904	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO. 12-33 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a September 2015 decision, the Board denied the claim. The Veteran appealed the September 2015 decision to the United States Court of Appeals for Veterans Claims (Court). In a June 2016 Joint Motion for Remand (JMR), the Court vacated the September 2015 Board decision and remanded the case to the Board for adjudication consistent with the Court's order. Following the February 2016 JMR, the Board remanded the claim in May 2016, for additional development and then obtained an opinion from the Veterans Health Administration (VHA) in June 2017. 


FINDING OF FACT

The preponderance of the competent evidence of record does not show that the Veteran's hypertension is related to service, to include as a result of exposure to herbicides, or caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension to include as a result of exposure to herbicides have been not been met. 38 U.S.C. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his hypertension is the result of exposure to herbicides during service along the demilitarized zone (DMZ) in Korea.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder. 38 C.F.R. §3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

A veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated at or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv). If the presumption of herbicide exposure attaches, certain diseases will be presumptively service connected even if there is no record of the disease in service. 38 U.S.C. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e). Hypertension is not among those diseases; however, the Veteran is not precluded from establishing service connection with proof of direct causation between his herbicide exposure and his hypertension. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran's exposure to herbicides was conceded in the grant of service connection for diabetes mellitus in April 2012. The question for the Board is whether his hypertension is related to service, to include that exposure. 

Turning to the evidence of record, upon a review of the Veteran's service treatment records (STR), there are no complaints, diagnoses, or treatment related to hypertension during service. 

In May 1966 the Veteran had an enlistment examination which included a blood pressure reading of 136/82. During the separation examination, the Veteran completed a self-reported medical history form where he answered "no" to the question of having high or low blood pressure. 

The report of a May 1969 separation examination documented the Veteran's blood pressure as 124/82. During the separation examination, the Veteran completed a self-reported medical history form where he answered "no" to the question of having high or low blood pressure. 

Post-service medical records include the first references to hypertension. December 1976 is the first instance in the Veteran's medical records of a complaint of and treatment for hypertension. In that report, two blood pressures are recorded. 150/88 and 152/90. Subsequent records document continued treatment but do not include any comment on etiology. 

The Veteran was afforded a VA examination in July 2012 which yielded a diagnosis of hypertension. The examiner opined that the Veteran's essential hypertension was not caused by or a result of his service-connected diabetes mellitus because a review of current medical literature was silent for any mechanism by which diabetes could cause or aggravate hypertension in a person with normal renal function; the Veteran's renal function was normal. Further, the Veteran's hypertension was categorized as essential hypertension (hypertension for which no underlying cause can be determined). 

Pursuant to a prior Board remand, the Veteran was afforded a VA examination in July 2016, which confirmed the Veteran's diagnosis of hypertension. The VA examiner ultimately opined that that the Veteran's hypertension was not related to service, to include exposure to herbicides. In providing a rationale, the examiner referred to a report issued by the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2012 which concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension. See Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2012, 814 (2013). The examiner did not, however, discuss report in connection with the specific facts of this Veteran's case.  

In April 2017, the Board sought a medical opinion from a VHA physician. In June 2017, a VHA examiner reviewed the claims file and determined that "[i]t is less likely than not that the Veteran's hypertension had its clinical onset during active service or is etiologically related to his active service, specifically related to exposure to herbicides." The examiner's rationale was that the Veteran's record showed that he did not have hypertension during his enlistment or separation examinations. No civilian records are available for review prior to 1976 to validate the Veteran's claim that he had hypertension prior to that date. Additionally, the Veteran reported that his mother had hypertension and that he had a smoking history of two packs per day before he quit in 1977.

The examiner also discussed NAS 2012 update. The NAS 2012 update report explained that "Epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias and confounding could not be ruled out with confidence." The VHA examiner also specifically discussed the NAS 2012 update pertaining to circulatory disorders, where several international studies on hypertension and herbicide exposure were reviewed with a discussion of the limitations of those studies, including race, age of participants, the length of exposure, and the type of herbicide. 

The VHA examiner also reviewed literature and the conclusions on hypertension regarding the Framingham Heart Study. The examiner stated that in that study, the risk for men and women who were not hypertensive at 55 or 65 years had a 90 percent risk of developing hypertension if they survived to age 80 to 85. The VHA examiner also discussed other known risk factors of hypertension, such as, obesity, diet and exercise level. The examiner compared those factors to the Veteran, and observed that from his records he was noted to be obese and sedentary. The examiner did caution that these two factors cannot necessarily be extrapolated to equate to the Veteran's lifestyle back in the 1970's. The examiner also referenced a report in Ehret, ET AL., European Heart Journal (2013), which concluded that hypertension is estimated to be 30 to 50 percent genetic. 

After a review of the evidence of record, the Board finds that the weight of the evidence is against the claim for service connection for hypertension on a direct basis or as secondary to service-connected diabetes mellitus. The Veteran's service treatment records contain no complaints, diagnoses, or treatment related to hypertension. A May 1969 service separation examination report reflects the Veteran's blood pressure reading was 124/82, which is not an indication of a hypertension disability. 38 C.F.R. § 4.104 , Diagnostic Code 7101, Note 1 (2017), states for VA rating purposes, the term "hypertension" means that diastolic blood pressure is predominantly 90 millimeters or greater and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters. Additionally, in the May 1969 report of medical history, completed by the Veteran, he specifically checked "no" as to having high or low blood pressure during his separation examination. As such, the Board finds that hypertension was not chronic in service.

The July 2012 VA medical opinion is competent evidence against a claim of secondary service connection as that examiner noted that the Veteran had essential hypertension, meaning hypertension for which no underlying cause can be determined. The examiner also found no support for secondary service connection in a review of medical literature as there was nothing to show a mechanism by which diabetes could cause or aggravate hypertension in a person with normal renal function, such as the Veteran. 

The Board further finds that hypertension did not manifest to a compensable degree within one year of service separation and symptoms of hypertension were not continuous since service separation. A hospital treatment record dated in June 1977 shows that the Veteran reported a history of high blood pressure for "about 12 years;" however, there are no clinical records that document hypertension prior to 1976, approximately seven years after service separation. 

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against the claim for service connection for hypertension due to herbicide exposure. 

Although, the Veteran is presumed to have been exposed to herbicides while in service, there is no presumption that his hypertension is related to that exposure. Furthermore, although, in 2012, the NAS upgraded hypertension as a result of herbicide exposure from the "Inadequate or Insufficient Evidence" category, to the "Limited or Suggested Evidence of An Association" category, the Secretary has not changed VA's policy precluding hypertension as a presumptive disease under 38 C.F.R. § 3.309(e). Additionally, the June 2017 VHA examiner's opinion stated that the NAS 2012 update report discussed additional factors which increase the risk of developing hypertension, such as, obesity and living a sedentary lifestyle. The VHA examiner considered the facts specific to this Veteran; noting that when the Veteran was diagnosed with hypertension, he was smoking two and a half packs of cigarettes per day and his medical records also document a history of obesity and a sedentary lifestyle. The VHA examiner's opinion also emphasized the statistical probability that 90 percent of men and women will develop hypertension by age 80 to 85, even if they don't have hypertension at age 55 to 65. 

The VHA examiner also referenced the additional studies which concluded essential hypertension is 30 to 50 percent genetic. The examiner specifically referenced that the Veteran has a documented family medical history of hypertension. When combining the above factors as presented by the VHA examiner, there is a preponderance of evidence that the Veteran's hypertension was not incurred or caused by his military service, to include exposure to herbicides.

The Board acknowledges the assertions made by the Veteran that that his hypertension had its clinical onset during active service or is etiologically related to his active service, to include his presumed exposure to herbicides. Lay persons are competent to provide opinions on some medical issues. Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, providing an opinion for the etiology of hypertension extends beyond an immediately observable cause-and-effect relationship and thus, falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

In sum, the Board finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for hypertension, to include secondary to herbicide exposure. 38 U.S.C § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Thus, the benefit of the doubt doctrine is not for application.


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


